DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coupling element having a vibration" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant “the at least one coupling element having a vibration…” and has interpreted claim 1 as such.
Claim 2 recites the limitation "the first damping element being flexible" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant “the at least one first damping element being flexible…” and has interpreted claim 2 as such.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (JP 2008193502).

Regarding claim 1, Shibata discloses a speaker device (speaker device 3g, Fig. 9), comprising: a speaker enclosure structure including a speaker (speaker enclosure 33 including speaker 41, Fig. 9); and a speaker device housing, wherein the speaker enclosure structure is mechanically coupled to the speaker device housing (speaker device housing 50 with speaker enclosure 33 mechanically coupled to the speaker device housing 50, Fig. 9), the speaker device comprising at least one coupling element (coupling element 60, Fig. 9), wherein the speaker enclosure structure is mechanically coupled to the speaker device housing by the at least one (speaker enclosure 33 mechanically coupled to the speaker device housing 50 via coupling element 60, with coupling element having a vibration damping structure configured to inhibit mechanical vibrations being transmitted through the coupling element 60, [0056]-[0057], Fig. 9).  

Regarding claim 3, Shibata discloses wherein a support is provided at the speaker enclosure structure and capable of individually and at least partly supporting the speaker enclosure structure extraneously to the speaker device housing (support 55 provided at the speaker enclosure 33 capable of individually and at least party supporting the speaker enclosure 33 extraneously to the speaker device housing 50, Fig. 6).  

Regarding claim 4, Shibata discloses wherein the support assigned to the speaker enclosure structure is formed by at least one second damping element provided at the speaker enclosure structure, the second damping element being flexible and configured to dampen mechanical vibrations (support 55 is formed by at least one second damping element provided at the speaker enclosure structure 33, the second damping element being flexible and configure to dampen mechanical vibrations (support 55 comprises a spring which is considered to be flexible and configured to dampen mechanical vibrations, Fig. 6).  

Regarding claim 5, Shibata discloses wherein the speaker device housing is formed of two parts, the first part of the speaker device housing accommodating the speaker enclosure mechanically coupled to the first part by the at least one coupling element (speaker device housing 50 has a upper and lower part, the upper part accommodating the speaker enclosure 33 mechanically coupling to the upper part via the at least one coupling element 60, Fig. 9).  

Regarding claim 6, Shibata discloses wherein at least one first damping element provided at the second part of the speaker device housing (at least one first damping element 60 is provided at the second/lower part of the speaker device housing 50, Fig. 9).  

Regarding claim 7, Shibata discloses wherein at least one second damping element is provided at the first part of the speaker device housing (there are multiple damping elements 60, the damping element 60 provided at the first/upper part of the speaker device housing 50 can be considered an at least one second damping element, Fig. 9).  

Regarding claim 8, Shibata discloses wherein the coupling element is formed integrally with at least one of the speaker enclosure structure or the speaker device housing (coupling element 60 is formed integrally with speaker enclosure structure 33, Fig. 9).  

Regarding claim 9, Shibata discloses wherein the speaker enclosure structure is mechanically coupled to the speaker device housing by a plurality of the coupling elements, and wherein the coupling elements are arranged at different sides with respect to the speaker enclosure structure (speaker enclosure structure 33 is mechanically coupled to speaker device housing 50 by a plurality of coupling elements 60 which are arranged at different sides with respect to the speaker enclosure structure 33, Fig. 9).  

Regarding claim 10, Shibata discloses wherein the coupling element is formed as an enclosing suspension around the speaker enclosure structure (coupling element 60 is formed as an enclosing suspension around the speaker enclosure structure 33, Fig. 9).  

Regarding claim 12, Shibata discloses wherein the speaker device housing surrounds the speaker enclosure structure (speaker device housing 50 surrounds the speaker enclosure structure 33, Fig. 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (JP 2008193502).

Regarding claim 2, Shibata discloses wherein at least one first damping element provided at the speaker device housing supports the speaker device housing (first damping element 52 supports the speaker device housing 50, Fig. 9, [0058]) the first damping element configured to dampen mechanical vibrations (first damping element 52 supports the speaker device housing 50 and works to inhibit unwanted vibrations, Fig. 9, [0058]) but lacks wherein the damping element is flexible.  Nevertheless, it is well known in the art to utilize have damping elements to have some element of flexibility.
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the damping element of Shibata to have some element of flexibility or at least substantially elastic in order to better attenuate vibrations (in the case of Shibata, vibrations from the road/car).  The Examiner takes Official Notice.

Regarding claim 11, while Shibata does not specifically teach wherein the coupling element is formed of soft foam, Shibata does teach wherein the coupling element has a damping structure (coupling element 60, with coupling element having a vibration damping structure configured to inhibit mechanical vibrations being transmitted through the coupling element 60, [0056]-[0057], Fig. 9) and it is well known in the art to have damping structures made of soft foam.  Therefore it would 

Regarding claim 16, while Shibata does not specifically teach wherein the speaker device is a Bluetooth speaker, it is well known in the art to have a speaker device be a Bluetooth speaker.
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the speaker device of Shibata to be a Bluetooth speaker in order to provide easy wireless connectivity/pairing with electronic devices for a convenient user listening experience. The Examiner takes Official Notice.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (JP 2008193502) in view of Haastrup et al. (US 2019/0364357) herein Haastrup.

Regarding claim 13, while Shibata does not specifically teach wherein the speaker device further includes at least one of at least one microphone, at least one battery and further electronic components mounted to the speaker device housing and separated from the speaker enclosure structure, it is well known in the art to have wherein the speaker device further includes at least one of at least one microphone, at (microphones 360 included in the speaker device 300 separated from the speaker enclosure structure 320, Haastrup: Fig. 3, [0038]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the speaker device of Shibata to have wherein the speaker device further includes at least one of at least one microphone, at least one battery and further electronic components mounted to the speaker device housing and separated from the speaker enclosure structure as demonstrated by Haastrup in order to monitor feedback from the speaker and allow teleconferencing features (Haastrup: [0026]-[0029])

Regarding claim 14, in the combination of Shibata and Haastrup, Haastrup discloses wherein a enclosing suspension is formed around at least one of the at least one microphone, the at least one battery and further electronic components configured to dampen mechanical vibrations (microphones enclosed/surrounded by damping cushions, Haastrup: [0028], [0035], [0037], [0038], Fig. 3).  

Regarding claim 15, while Shibata does not specifically teach wherein the speaker device is a speakerphone, it is well known in the art to have a speaker device function as a speakerphone as demonstrated by Haastrup (speaker 330 is part of a teleconference system 300, Haastrup: Fig. 3, [0038]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651